Citation Nr: 0336697	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin or foot 
disability, claimed as residuals of "jungle rot".

2.  Entitlement to service connection for residuals of 
shrapnel wounds of the right knee.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty in the United States Marine 
Corps from March 1966 to March 1970.  Service in Vietnam is 
indicated by the evidence of record.  

In June 1999, the RO received the veteran's claim of 
entitlement to service connection for residuals of shrapnel 
wounds to the knee and  PTSD.  In December 1999, the RO 
received the veteran's claim of entitlement to service 
connection for residuals of "jungle rot" and a 
cardiovascular disorder.  In a January 2000 rating decision, 
the RO denied the claims.  The veteran disagreed with the 
January 2000 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in December 2002.  

The veteran failed to report for a videoconference hearing 
which was scheduled to be conducted in May 2003.  To the 
Board's knowledge, the veteran has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).  

In August 2003 the veteran submitted additional evidence, 
accompanied by waiver of consideration of such by the RO.  
The additional evidence has been associated with the 
veteran's VA claims folder and has been considered by the 
Board. 

The issues of entitlement to service connection for residuals 
of  shrapnel wounds to the right knee and for a 
cardiovascular disorder will be addressed in the REMAND 
section of this decision.  

Issues not on appeal

The Board observes that in the January 2000 rating decision 
the RO denied the veteran's claim of entitlement to service 
connection for hearing loss.  The veteran disagreed with that 
denial.  However, in an October 2002 rating decision, the RO 
granted service connection for hearing loss and assigned a 10 
percent disability rating.  The veteran has not appealed that 
decision, and accordingly it will be addressed no further in 
this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date of service connection].

Also in the January 2000 rating decision, the RO denied the 
veteran's claim of entitlement to hypertension, claimed as 
being due to Agent Orange exposure.  The August 2000 notice 
of disagreement did not mention this issue and to the Board's 
knowledge, the veteran has not disagreed with the January 
2000 denial.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

An October 2002 rating decision granted entitlement to 
service connection for tinnitus.  To the Board's knowledge, 
the veteran has not disagreed with the 10 percent disability 
rating awarded for that disability, which is the maximum 
schedular rating.  

Accordingly, those issues are not within the Board's 
jurisdiction and they will be addressed no further herein.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his 
service in Vietnam.

2.  Competent medical evidence does not reveal that any 
current skin or foot disorder exists or that any claimed 
disorder is causally related to the veteran's military 
service.

3.  The medical and other evidence of record indicates that 
the veteran has PTSD which is related to his military 
service.  


CONCLUSIONS OF LAW

1.  A skin or foot disability was not incurred as a result of 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2003).

2.  PTSD was incurred as a result of the veteran's Vietnam 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
what he claims are the residuals of "jungle rot".  He also 
seeks service connection for PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



The former well grounded claim requirement 

The RO initially denied the veteran's claims of entitlement 
to service connection by finding that the claims were not 
well grounded.  The VCAA eliminated the concept of a well 
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which 
the Court held that VA could not assist in the development of 
a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the October 2002 statement of the 
(SOC) the RO denied service connection for both claimed 
disorders based on the substantive merits of the claims.  
Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2000 rating decision, and by the October 2002 SOC of 
the pertinent law and regulations and of the need to submit 
additional evidence on his claims.  In July 1999 and in May 
2001, the RO sent the veteran letters notifying him of the 
evidence necessary to substantiate his PTSD claim.  In 
December 1999, the RO sent the veteran a letter notifying him 
of the evidence necessary to substantiate his other service 
connection claims.  However, that letter referred to the old 
"well-groundedness" standard, which was eliminated by the 
VCAA.  

However, a letter was sent to the veteran in January 2001, 
with a copy to his representative, which specifically stated 
the evidence required to substantiate his claims, and which 
notified the veteran of the current standard as modified by 
the VCAA.  A similar letter was sent in August 2001.  
Crucially, the veteran was informed by means of these letters 
and by means of the October 2002 SOC as to what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  Those documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The Board notes that, even though 
the letters requested a response within 60 days, and the SOC 
requested a response within 30 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has now expired. 

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) [the PVA case] the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that 38 C.F.R. 
§§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent 
they provide a claimant "not less than 30 days" to respond to 
a VCAA notification letter because the regulations are 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the letter sent 
to the veteran expressly notified him that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
properly notified of his statutory rights.

Moreover, in the PVA case, the Federal Circuit was concerned 
with the "premature denial" of a claim before the one-year 
period for submitting evidence had expired.  In other words, 
the Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has literally had years to submit 
evidence in support of his claims (filed in June and December 
1999), and in fact, he has done so.  It now appears that VA 
has all the information needed to decide these issues.  It 
therefore appears quite pointless to require VA to wait still 
longer to adjudicate this long-standing appeal when there is 
nothing to indicate that additional evidence will be 
forthcoming.

Also, the Federal Circuit's concern in the PVA case that a 
claimant would be unaware of the time he had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The veteran in this case has been made aware on 
numerous occasions, in response to the statement of the case 
and the 90 day notice of transfer of the claims file to the 
Board that he had more time to submit evidence.  He submitted 
additional evidence with waiver of RO consideration as 
recently as August 2003.  Since this claimant has, as a 
matter of fact, been provided at least one year to submit 
evidence after the VCAA notification, and it is clear that he 
has taken full advantage of that right, the adjudication of 
these two claims by the Board at this time will proceed.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the veteran identified records from the VA 
Medical Center in Muskogee Oklahoma in September 2001.  The 
RO requested and obtained these records, as well as the 
veteran's service medical records and service personnel 
records.  The veteran identified records from the Shawnee 
Medical Center in July 2001 and the RO requested and obtained 
those records.  The veteran has submitted medical reports and 
statements in support of his claims.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

The Board notes that in a January 2001 statement, the veteran 
specifically requested a VA examination for his claimed foot 
disorder.  As stated above, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this case, as will be discussed in 
more detail below, the Board concludes that, as none of the 
elements necessary for establishment of service connection 
has been established, i.e., the evidence does not show 
current residuals of jungle rot and does not establish an in-
service incident with respect to the claimed disorder, an 
examination or nexus opinion is not necessary to reach a 
decision on the claim.

The Board notes that the veteran submitted evidence with 
respect to his claims in August 2003, which was not 
considered by the RO.  However, as the veteran included a 
waiver of initial RO consideration, the Board finds that a 
remand is not required on that basis.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his substantive appeal 
that he wanted a BVA hearing, and videoconference hearing was 
scheduled for the veteran, to be conducted in May 2003.  The 
veteran did not appear for that hearing and has not requested 
another one.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits as to these two issues.  As discussed 
elsewhere in this decision, action on the other two issues is 
deferred pending additional evidentiary development.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Current disability

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. §§ 
1110, 1131 (West 2002). 

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

The Board will discuss the combat presumption immediately 
below, as it arguably applies to both issues to be decided 
here.  Then the Board will proceed to discuss the merits of 
each issue in a separate discussion, below.

Combat presumption

Initially, the Board must determine, based on the evidence, 
whether the veteran engaged in combat with the enemy during 
his military service.    

The veteran contends in his substantive appeal that he served 
as a tracked vehicle repairmen early in his tour, but due to 
a shortage of tank crewman, he was put in a tank and later 
became a tank commander.  The veteran's DD-214 shows only 
that he served as a tracked vehicle repairman.  The veteran's 
service personnel records similarly show only service as a 
repairman and do not show service as a crewman.  

The veteran was not awarded any decorations which indicate 
individual combat participation.  Although the veteran was 
awarded the National Defense Service Medal, such was awarded 
to all personnel for honorable active service for any period 
between June 27, 1950 and July 27, 1954, or between January 
1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  The Vietnam Service Medal awarded to 
the veteran was also awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspace thereover in direct support of operations in 
Vietnam. Similarly, the Republic of Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it, too, is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28.  

The veteran has pointed out that he was awarded the 
Presidential Unit Citation.  Unit awards are awarded for unit 
actions and not for individuals.  Hence, the fact that an 
individual was in a unit which received an award based on 
combat is not necessarily evidence that the veteran himself 
engaged in combat.  However, such evidence may be utilized in 
the overall determination as to whether or not the individual 
engaged in combat.  

The service medical records do not show any wounds or 
injuries reflective of combat participation.  As discussed in 
more detail below, the veteran has asserted that he received 
as shrapnel wound to his right knee.  However, the evidence 
pertinent to service does not support this contention.  

The evidence in the veteran's favor consists of his own 
testimony, discussed above; the testimony of his fellow 
servicemen, which generally attest to having seen the veteran 
serving as a tank crewman and tank commander, and a page from 
his service personnel records submitted by the veteran, which 
was not included in records obtained by the RO.  This page 
shows that the veteran served as a tracked vehicle crewman 
starting in April 1968.  

The Board finds that while the evidence with respect to the 
veteran's participation in combat is far from clear, and is 
somewhat conflicted, the evidence recently submitted by the 
veteran, including the service personnel record and the 
statements from his fellow servicemen bring the overall 
evidence as to his service as a tank crewman into relative 
balance.  Further, the evidence from the veteran's service 
personnel records showing that his unit participated in 
numerous combat actions is evidence that he may have engaged 
in combat in his role as a tank crewman.  Accordingly, the 
benefit of the doubt as to combat participation is afforded 
the veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2003); Gilbert, 1 Vet. App. at 53.

As the veteran is deemed to have engaged in combat with the 
enemy in active service during a period of war, his 
statements as to what occurred during service will be 
accepted as true, if they are consistent with the 
circumstances, condition or hardships of combat service, even 
though there is no official record of such events.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

The Board will now proceed to address the merits of the 
individual issues on appeal.

1.  Entitlement to service connection for residuals of jungle 
rot.

The veteran seeks service connection for residuals of 
"jungle rot".  He has been less than clear both as to what 
he means by "jungle rot" and what the current residuals 
are.  

The Board observes in passing that "jungle rot" is not a 
recognized medical term. Pathology of Tropical and 
Extraordinary Diseases (Armed Forces Institute of Pathology 
1976) does not mention "jungle rot".  The Board interprets 
the term "jungle rot" as referring to an unspecified skin 
disease. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As an initial matter, and crucially, it does not appear from 
the medical evidence that the veteran in fact has a 
disability of the feet that can be related to jungle rot.  A 
November 2001 Agent Orange Registry examination showed normal 
findings for the lower extremities.  There was no edema; and 
peripheral pulses were present on both sides.  Neurologic 
findings and reflexes were normal and symmetrical.  Motor and 
sensory findings were normal.  

A May 2002 examination included a finding that a diagnosis 
related to claimed jungle rot of the feet was not warranted.  
Objective findings showed no sign of abnormal weightbearing 
in the lower extremities; no evidence of flat feet or hallux 
valgus; no painful motion; skin and vascular conditions were 
normal with no ulcerations, rash, crusting or exfoliation.  
Posture and gait were normal.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

The Board notes that there is evidence of degenerative joint 
disease of the veteran's toes; however, there is no 
indication that this is in any way related to "jungle rot", 
which as explained above to the extent that the Board can 
divine from the veteran's contentions is a skin disorder.  In 
any event, the May 2002 examiner specifically found that a 
diagnosis related to jungle rot of the feet was not 
warranted.

In the absence of an identified disability of the feet, 
service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran's claim fails 
on that basis alone.  

For the sake of completeness, the Board will also briefly 
discuss the second and third Hickson elements.

With respect to the second Hickson element, the Board finds 
no reference in the veteran's service medical records to 
jungle rot or any disorder of the feet.  While the Board's 
finding the veteran engaged in combat entitles him to a 
presumption that he experienced some sort of skin problem 
sometime during his service, the separation examination shows 
normal lower extremities, normal feet and normal skin.  
Accordingly, while the second element is met to the extent of 
the veteran's description of incurrence of symptoms during 
service, the competent medical evidence shows that no 
disability of the feet existed at separation.  In that 
connection, in his January 2001 notice of disagreement the 
veteran claimed that Item # 39 of his discharge physical 
examination ("identifying body marks, scars tattoos) showed 
jungle rot of the feet.  That is not correct.  Item # 39 in 
fact shows "VSULA" (vaccination scar of the upper left 
arm).

As alluded to above, there is no competent medical evidence 
linking any incident in service to a current foot or skin 
disability.  Degenerative joint disease of the feet, which 
appears to be only extant foot or skin disability, has not 
been medically linked to any incident of service.  Indeed, 
the May 2002 examiner specifically found that a diagnosis 
related to jungle rot of the feet was not warranted.    

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu  v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In that connection, to the extent that jungle rot may be 
presumed to have existed during service based on the 
veteran's combat status, the Court has held that 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9, 16-19 (1999), the 
Court reiterated that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.   

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has current 
residuals of jungle rot.  The veteran's claim of entitlement 
to service connection for a foot  or skin disorder is 
therefore denied.

2.  Entitlement to service connection for PTSD.

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2003); Moreau, supra.

There is of record a current medical diagnosis of PTSD; 
accordingly, element (1) has been satisfied.  

With respect to stressors, the veteran described his stressor 
events in the April 2001 examination report as seeing fellow 
servicemen killed, seeing Vietnamese women and children 
killed and having to kill a Vietnamese woman himself.  In 
June 2001 stressor statement, the veteran stated that he saw 
KIA and MIA in all 23 combat operations in which he 
participated.  As stated above, the veteran is deemed to have 
engaged in combat with the enemy, and his combat related 
stressor events are therefore accepted as true, even though 
there is no record of them having occurred.  Accordingly, the 
third Moreau element is satisfied.  However, there is still 
the question of medical nexus between the diagnosis of PTSD 
and the in-service stressors.

A July 2003 letter from the veteran's counselor discusses in-
service events reported by the veteran during therapy 
sessions, and the counselor implies that there is a diagnosis 
of PTSD by stating that PTSD is a chronic disorder often 
characterized by periods of improvement in functioning 
followed by periods of symptom relapse; however, he does not 
specifically attribute PTSD to one of the veteran's in-
service stressors.  This is also true of a June 2002 letter 
from the same counselor.  Similarly, outpatient treatment 
notes occasionally include a diagnosis of PTSD and refer to 
in-service events, however, no causal relationship is clearly 
delineated in any of these records.  

The clearest evidence with respect to nexus comes from in-
depth psychological evaluation that was conducted in April 
2001.  The examiner discussed the stressor events as reported 
by the veteran and made a diagnosis of PTSD.  Notably, the 
examiner concluded that the most significant stressor event 
related to the diagnosis of PTSD was "combat".  

The Board concludes that while no specific stressor event is 
identified by the examiner in the context of the diagnosis, 
it seems clear from the April 2001 examiner's findings that 
the reference to "combat" relates to the stressors 
described in the examination report.  These include the 
veteran seeing fellow servicemen killed, seeing Vietnamese 
women and children killed and having to kill a Vietnamese 
woman himself.  The Board notes again that each of the 
stressors described by the veteran is presumed to have 
occurred; and therefore, the examiner's identification of 
"combat" as the veteran's strongest stressor in conjunction 
with a discussion of specific combat related stressors is 
sufficient to bring the evidence with respect to medical 
nexus into relative balance.  In such cases, the benefit of 
the doubt is afforded the veteran.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert, 1 Vet. App. at 53.  
Accordingly, as all three elements necessary for service 
connection have been met, the veteran's claim of entitlement 
to service connection for PTSD is granted. 


ORDER

Service connection for a foot disorder is denied.

Service connection for PTSD is granted.  



REMAND

3.  Entitlement to service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for residuals of 
shrapnel wounds to the right knee.

For reasons which are explained immediately below, the Board 
has determined that additional evidentiary development must 
be undertaken with respect to the remaining issues on appeal.

The veteran currently has medical evidence of scaring on his 
right knee.  Further, as discussed above, as a combat 
veteran, his contention that he suffered a shrapnel wound to 
his right knee in service is presumed to be true.  However, 
as discussed above, the combat presumption cannot be used to 
determine the medical results of an in-service injury, or a 
nexus between such an injury and a current disability.  
See Libertine, 9 Vet. App. at 522-23; Gregory, 8 Vet. App. at 
567.  

Here, while there is evidence of an injury in service and a 
current disability that may be related to that injury, there 
is no competent medical evidence relating the scarring to the 
in-service injury.  Specifically, the Board notes that the 
separation examination contained normal findings for the 
lower extremities and skin, although it specifically noted a 
vaccination scar on the veteran's left arm.  

In situations such as this, where there is competent medical 
evidence of a current disability, and competent lay evidence 
of an injury in service, such evidence suffices to 
"indicate[] that [the veteran's] disability . . . may be 
associated with [his] active . . . service." 38 U.S.C.A. § 
5103A(d)(2)(B) (West 2002); see 38 U.S.C.A. § 5103A(d)(2) 
(West 2002) (Secretary is to take into consideration all lay 
or medical evidence of record, including statements of 
claimant).  See also Charles v. Principi, 16 Vet. App. 370 
(2002) [duty to assist required securing a medical opinion 
when there was a current diagnosis of tinnitus and lay 
evidence of tinnitus during and after service].  

With respect to the claimed cardiovascular disorder, the 
Board observes that it is unclear whether the veteran in fact 
has a cardiovascular disability.  In a May 2002 examination 
by Dr. P.M.D., the diagnosis was mild angina; however the 
objective findings related to the heart appeared to be 
normal.  The veteran was reported to have told the examiner 
that a heart problem was diagnosed in service in January 
1970.  At that time, he reportedly suffered anginal pain 
which the veteran claimed occurs still, but only under 
stress.  He also complained of fatigue and dizziness under 
stress.  However, an examination of the heart was within 
normal limits.  A chest x-ray was also normal.  Given the 
essentially normal findings, it is unclear whether the 
examiner's reference to angina simply refers to the symptom 
of pain noted by the veteran or whether it amounts to the 
diagnosis of a disability.  Furthermore, there is a 
suggestion in the medical history that the veteran's reported 
chest pain may be related to emotional stress.  This must be 
evaluated in light of the Board's grant of service connection 
for PTSD.

In short, because the record contains competent, but 
inconclusive evidence of a cardiovascular disorder, and 
because the veteran seeks service connection on a secondary 
basis due to PTSD, the Board finds that an examination and 
opinion is necessary to reach an informed decision on this 
issue.  

Accordingly, the issues listed above are remanded to Veterans 
Benefits Administration (VBA) for the following action:

1.  The veteran should be afforded a 
physical examination to determine the 
etiology of the scars on the veteran's 
right knee.  The examiner is asked to 
opine, based on examination of the scar, 
whether the scarring on the veteran's 
right knee is as likely as not a result 
of a shrapnel wound to the right knee 
incurred 30 years ago in service.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  The veteran should also be afforded 
an examination to determine the nature 
and etiology of any current 
cardiovascular disorder.  The examiner is 
asked to review the veteran's claim file 
in conjunction with the examination.  Any 
and all current disabilities of the 
cardiovascular system should be 
identified.  The examiner is asked to 
state an opinion as to whether any 
identified cardiovascular disorder is at 
least as likely as not attributable to 
his PTSD.  If no cardiovascular 
disability exists, the examiner should 
determine, to the extent possible, 
whether the veteran's reported chest 
pains are a symptom of a psychiatric 
disorder, to include PTSD.  If a 
specialist consultation is necessary, 
such should be scheduled.   A report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  When the above development is 
completed, VBA should readjudicate the 
claims of entitlement to service 
connection for residuals of a shrapnel 
wound of the right knee and PTSD.  If the 
claims remain denied, in whole or in 
part, VBA should prepare a supplemental 
statement of the case.  The veteran and 
his representative should be accorded 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21 1, Part IV, paras. 8.43 and 38.02.

This appeal  is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify you if 
further action is required on your part.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



